Exhibit 10.2

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
October 31, 2011 (this “Agreement”) is entered into among CIBER, Inc., a
Delaware corporation (the “Borrower”), the Guarantors, the Lenders party hereto
and Bank of America, N.A., as Administrative Agent.  All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Credit Agreement (as defined below).

 

RECITALS

 

A.            The Borrower, the Guarantors, the Lenders and the Administrative
Agent entered into that certain Amended and Restated Credit Agreement dated as
of August 20, 2009 (as amended by (i) that certain First Amendment to Amended
and Restated Credit Agreement dated February 18, 2010, (ii) that certain Second
Amendment to Amended and Restated Credit Agreement dated August 2, 2010,
(iii) that certain Third Amendment to Amended and Restated Credit Agreement
dated February 18, 2011 and (iv) that certain Waiver and Fourth Amendment to
Amended and Restated Credit Agreement dated July 28, 2011 and as further amended
or otherwise modified from time to time, the “Credit Agreement”).

 

B.            The Loan Parties have requested that the Administrative Agent and
the Lenders amend certain terms of the Credit Agreement.

 

C.            The Administrative Agent and the Lenders are willing to do so,
subject to the terms and conditions specified in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Estoppel, Acknowledgement and Reaffirmation.  The Borrower hereby
acknowledges that as of October 26, 2011, the principal balance outstanding
under (i) the Revolving Credit Loan, including the Swing Line Loan, was not less
than $59,500,000.00 and (ii) the Term Loan was not less than $30,000,000.00,
which amounts constitute valid and subsisting obligations of the Borrower to the
Lenders that are not subject to any credits, offsets, defenses, claims,
counterclaims or adjustments of any kind.  Each Loan Party hereby
(i) acknowledges its obligations under the Loan Documents, (ii) reaffirms that
each of the Liens created and granted pursuant to the Loan Documents is valid,
subsisting, of first-priority (subject to Permitted Liens) and duly perfected to
the extent required by the Loan Documents and (iii) acknowledges that this
Agreement shall in no manner impair or otherwise adversely affect such Liens.

 

2.             Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as follows:

 

(a)           The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

 

“Applicable Rate” means with respect to Revolving Credit Loans, the Term Loan,
Swing Line Loans, Letters of Credit and the Commitment Fee, for each of the
periods set forth below the corresponding percentages per annum:

 

--------------------------------------------------------------------------------


 

Period

 

Commitment
Fee

 

L/C Fee

 

Eurodollar Rate
Loans

 

Base Rate
Loans

 

Fifth Amendment Effective Date through October, 31, 2011

 

0.50

%

4.50

%

4.50

%

3.50

%

November 1, 2011 through December 31, 2011

 

0.50

%

5.00

%

5.00

%

4.00

%

January 1, 2012 through March 31, 2012

 

0.50

%

5.50

%

5.50

%

4.50

%

April 1, 2012 through May 31, 2012

 

0.50

%

6.50

%

6.50

%

5.50

%

 

(b)           The definition of “Consolidated Scheduled Funded Debt Payments” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

“Consolidated Scheduled Funded Debt Payments” means for any period for Borrower
and its Subsidiaries on a consolidated basis, the sum of all scheduled payments
of principal on Consolidated Total Debt, as determined in accordance with GAAP. 
For purposes of this definition, “scheduled payments of principal” (a) shall be
determined without giving effect to any reduction of such scheduled payments
resulting from the application of any voluntary or mandatory prepayments made
during the applicable period, (b) shall be deemed to include the Attributable
Debt in respect of capital leases, securitization transactions and Synthetic
Lease Obligations, (c) shall not include any voluntary prepayments or mandatory
prepayments required pursuant to Section 2.05 and (d) shall not include any
scheduled payments of the Term Loan in excess of $2,500,000 to the extent made
after the Fifth Amendment Effective Date.  Notwithstanding the foregoing, for
purposes of calculating Consolidated Scheduled Funded Debt Payments as of
September 30, 2008, December 31, 2008, March 31, 2009, June 30, 2009 and
September 30, 2009, scheduled payments of principal with respect to the Term
Loan for each of the four fiscal quarter periods ending September 30, 2008,
December 31, 2008, March 31, 2009, June 30, 2009 and September 30, 2009 shall be
deemed to be $10,000,000.

 

(c)           The following definition of “Fifth Amendment” is hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order to
read as follows:

 

“Fifth Amendment” means that certain Fifth Amendment to Amended and Restated
Credit Agreement entered into by the Loan Parties, the Administrative Agent and
the Lenders on the Fifth Amendment Effective Date.

 

(d)           The following definition of “Fifth Amendment Effective Date” is
hereby added to Section 1.01 of the Credit Agreement in the appropriate
alphabetical order to read as follows:

 

“Fifth Amendment Effective Date” means October 31, 2011.

 

2

--------------------------------------------------------------------------------


 

(e)           The definition of “Interest Payment Date” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

 

“Interest Payment Date” means:  (a) with respect to:  (i) a Eurodollar Rate
Loan, the last day of each Interest Period applicable thereto and the last
Business Day of each calendar month; (ii) a Base Rate Loan (other than a Swing
Line Loan), the last Business Day of each calendar month; and (iii) a Swing Line
Loan, the last Business Day of each calendar month; and (b) in the case of all
Loans, the Maturity Date.

 

(f)            The definition of “Interest Period” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read as follows:

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, three or six months
thereafter, as selected by Borrower in its related Loan Notice; provided that: 
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day; (b) any Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; (c) no Interest Period for any Revolving Loan shall extend
beyond the Maturity Date; and (d) no Interest Period for any Term Loan shall
extend beyond January 31, 2012.

 

(g)           The definition of “Maturity Date” is hereby amended by replacing
the reference to “August 20, 2012” therein with “January 1, 2013”.

 

(h)           Section 2.07(c) of the Credit Agreement is hereby amended by
amending and restating the table therein to read as  follows:

 

Payment Date

 

Principal Amortization Payment Amount

December 30, 2011

 

$5,000,000

January 31, 2012

 

Outstanding Principal Balance of Term Loan

 

(i)            Section 6.12(a) of the Credit Agreement is hereby amended to read
as follows:

 

Consolidated Fixed Charge Coverage Ratio. Maintain, as of the last day of each
Fiscal Period, a Consolidated Fixed Charge Coverage Ratio not less than the
corresponding ratio for such day set forth below:

 

December 31, 2011

 

0.50:1.00

March 31, 2012

 

0.60:1.00

June 30, 2012

 

1.15:1.00

September 30, 2012

 

1.25:1:00

December 31, 2012

 

1.50:1:00

 

3

--------------------------------------------------------------------------------


 

(j)            Section 6.12(b) of the Credit Agreement is hereby amended to read
as follows:

 

Consolidated Leverage Ratio.  Maintain, as of the last day of each Fiscal Period
set forth below, a Consolidated Leverage Ratio not greater than the
corresponding ratio for such day set forth below:

 

December 31, 2011

 

3.50:1.00

March 31, 2012

 

2.50:1.00

June 30, 2012

 

1.50:1:00

September 30, 2012

 

1.50:1:00

December 31, 2012

 

1.50:1:00

 

(k)           Section 6.12(c) of the Credit Agreement is hereby amended to read
as follows:

 

Consolidated EBITDA.  Maintain, for the twelve-month period ending as of each of
the dates set forth below, Consolidated EBITDA of not less than the
corresponding amount for each such period:

 

December 31, 2011

 

$

30,200,000

March 31, 2012

 

$

32,600,000

June 30, 2012

 

$

51,600,000

September 30, 2012

 

$

55,000,000

December 31, 2012

 

$

57,800,000

 

(l)            Section 7.02(d)(vi) of the Credit Agreement is hereby amended to
replace the reference to “$10,000,000” appearing therein with a reference to
“$25,000,000”.

 

3.             Amendment Fee.  The Loan Parties hereby agree to pay to the
Lenders an amendment fee of $750,000 to be shared by the Lenders on a pro rata
basis based upon the outstanding Revolving Credit Commitments held by such
Lenders (the “Amendment Fee”). The Amendment Fee shall be fully earned on the
date hereof and payable as follows: (a) $250,000 payable on the date hereof (the
“Closing Date Payment”), (b) $250,000 payable on or before November 1, 2011 and
(c) $250,000 payable on or before December 1, 2011.

 

4.             Conditions Precedent.  This Agreement shall be effective upon
satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent shall have received counterparts of this
Agreement duly executed by the Borrower, the Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent.

 

(b)           The Administrative Agent shall have received such incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with the Amendment and Waiver and
the other Loan Documents to which such Loan Party is a party.

 

4

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent shall have received the Closing Date
Payment to be shared by the Lenders on a pro rata basis based upon the
outstanding Revolving Credit Commitments held by such Lenders.

 

(d)           The Administrative Agent shall have received reimbursement from
the Borrower for all reasonable out-of-pocket fees and expenses (including
without limitation reasonable out-of-pocket fees and costs of counsel to the
Administrative Agent) incurred in connection with the Loan Documents and this
Agreement and invoiced through the date hereof.

 

5.             Representations of the Loan Parties.  Each of the Loan Parties
hereby represents and warrants to the Administrative Agent and the Lenders as
follows:

 

(a)           Each of the Loan Parties has the full power and authority to
enter, execute and deliver this Agreement and perform its obligations hereunder,
under the Credit Agreement, as amended hereby, and under each of the Loan
Documents.  The execution, delivery and performance by each of the Loan Parties
of this Agreement, and the performance by each of the Loan Parties of the Credit
Agreement, as amended hereby, and each other Loan Document to which it is a
party, in each case, are within such Person’s powers and have been authorized by
all necessary corporate, limited liability or partnership action of such Person.

 

(b)           This Agreement has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with its execution, delivery or performance of
this Agreement and the transactions contemplated hereby.

 

(d)           The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its organization documents or
(ii) materially violate, contravene or conflict with any laws applicable to it
or any of its Subsidiaries.

 

(e)           The representations and warranties set forth in Article V of the
Credit Agreement are true and correct in all material respects as of the date
hereof (except for those which expressly relate to an earlier date).

 

(f)            As of the date hereof after giving effect to this Agreement, no
Default or Event of Default exists under the Credit Agreement or any of the
other Loan Documents.

 

6.             Release.  In consideration of the Administrative Agent’s and the
Lenders’ willingness to enter into this Agreement, each of the Loan Parties
hereby releases and forever discharges the Administrative Agent, the Lenders and
each of the Administrative Agent’s and the Lenders’ predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Lender Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, in each case to the extent arising in connection with the
Loan Documents through the date of this Agreement, whether arising at law or in
equity, whether known or unknown, whether liability

 

5

--------------------------------------------------------------------------------


 

be direct or indirect, liquidated or unliquidated, whether absolute or
contingent, foreseen or unforeseen, and whether or not heretofore asserted,
which each of the Loan Parties may have or claim to have against any of the
Lender Group.

 

7.             Expenses.  Upon written demand therefor, the Loan Parties shall
pay all reasonable out-of-pocket expenses incurred by the Administrative Agent
(including without limitation the reasonable fees and out-of-pocket expenses of
counsel) in connection with or related to the negotiation, drafting, and
execution of this Agreement and the closing of the transactions contemplated
hereby.

 

8.             Reaffirmation of Guaranty.  Each Guarantor (a) acknowledges and
consents to all of the terms and conditions of this Agreement, (b) affirms all
of its obligations under the Loan Documents after giving effect to the
transactions contemplated hereby and (c) agrees that except as expressly
provided herein, this Agreement and all documents executed in connection
herewith do not operate to reduce or discharge such Guarantor’s obligations
under the Loan Documents.

 

9.             Reference to and Effect on Loan Documents.  Except as
specifically modified herein, the Loan Documents shall remain in full force and
effect.  The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Administrative Agent
and the Lenders under any of the Loan Documents, or constitute a waiver or
amendment of any provision of any of the Loan Documents, except as expressly set
forth herein.  This Agreement shall constitute a Loan Document.

 

10.           Further Assurances.  The Loan Parties each agree to execute and
deliver, or to cause to be executed and delivered, all such instruments as may
reasonably be requested to effectuate the intent and purposes, and to carry out
the terms, of this Agreement.

 

11.           Entirety.  This Agreement and the other Loan Documents embody the
entire agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof.  This Agreement
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.

 

12.           Governing Law; Jurisdiction; Etc.

 

(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW (OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW 5 1401 AND 5
1402).

 

(b)           BORROWER AND EACH OTHER LOAN PARTY PARTY HERETO EACH IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH EACH IS A PARTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURTS OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURTS.  EACH

 

6

--------------------------------------------------------------------------------


 

OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT OR ANY LENDING PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ANY OF ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION.

 

(c)           BORROWER AND EACH OTHER LOAN PARTY PARTY HERETO EACH IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION ((B) OF THIS SECTION 15. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
HERETO HEREBY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS
(COLLECTIVELY, THE “CLAIMS”).  EACH OF THE PARTIES HERETO REPRESENTS THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL ON SUCH MATTERS.  IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

13.           Miscellaneous.

 

(a)           This Agreement shall be binding on and shall inure to the benefit
of the Loan Parties, the Administrative Agent, the Lenders and their respective
successors and permitted assigns.  The terms and provisions of this Agreement
are for the purpose of defining the relative rights and obligations of the Loan
Parties, the Administrative Agent and the Lenders with respect to the
transactions contemplated hereby and there shall be no third party beneficiaries
of any of the terms and provisions of this Agreement.

 

(b)           Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

(c)           Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

7

--------------------------------------------------------------------------------


 

(d)           Except as otherwise provided in this Agreement, if any provision
contained in this Agreement is in conflict with, or inconsistent with, any
provision in the Loan Documents, the provision contained in this Agreement shall
govern and control.

 

(e)           This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.  Delivery of an executed counterpart of this Agreement by telecopy or
other electronic imaging means (including .pdf) shall be effective as an
original.

 

(f)            This Agreement and the other Loan Documents constitute the entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous documents, agreements and understandings, oral or written,
relating to the subject matter hereof.

 

[Signature pages follow.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

CIBER, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Claude J. Pumilia

 

Name: Claude J. Pumilia

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

GUARANTOR:

CIBER INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Claude J. Pumilia

 

Name: Claude J. Pumilia

 

Title: Vice President & Treasurer

 

CIBER, INC.

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

/s/ Gary L. Richerson

 

Name: Gary L. Richerson

 

Title: Senior Vice President

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, Swing Line Lender and L/C Issuer

 

 

 

 

By:

/s/ Gary L. Richerson

 

Name: Gary L. Richerson

 

Title: Senior Vice President

 

 

 

COMPASS BANK, an Alabama banking corporation

 

(herein referred to as “BBVA COMPASS”),

 

as a Lender

 

 

 

 

By:

/s/ Joseph W. Nimmons

 

Name: Joseph W. Nimmons

 

Title: Vice President

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Jeff Benedix

 

Name: Jeff Benedix

 

Title: Assistant Vice President

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ H. Daniel Willets

 

Name: H. Daniel Willets

 

Title: Senior Vice President

 

 

 

UNION BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Michael Ball

 

Name: Michael Ball

 

Title: Vice President

 

CIBER, INC.

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Tom Gurbach

 

Name: Tom Gurbach

 

Title: Vice President

 

 

 

IBM CREDIT LLC,

 

as a Lender

 

 

 

 

By:

/s/ Sal Grasso

 

Name: Sal Grasso

 

Title: Manager of Credit

 

CIBER, INC.

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------